Citation Nr: 0116881	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  97-14 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1960 
to August 1980, appealed that decision to the Board. 


REMAND

This appeal arises out of the veteran's claim that he 
currently has hearing loss due to his exposure to "teletype 
clatter" while in the military.  

Under VA law, an award of service connection for hearing 
impairment depends on there being evidence that the hearing 
impairment constitutes a disability.  For purposes of 
applying the laws administered by the VA, hearing impairment 
will be considered a disability when the thresholds for any 
of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

A preliminary review of the record reveals that there is 
conflicting evidence as to the severity of the veteran's 
hearing impairment.  Included in the evidence of record are 
private medical records from Quality Hearing dated in January 
1996, showing audiological examination scores at the 500-4000 
Hertz frequencies, below 40 decibels.  No three of the scores 
were greater than 26 decibels and there was no mention of a 
speech recognition test having been conducted.  Also part of 
the evidence of record is a report of a June 1997 VA 
examination.  That report reflects that another audiological 
examination was performed and yielded no scores below 40 
decibels, in the 500-4000 Hertz frequencies and no three 
scores exceeding 26 decibels.  The speech recognition scores 
were 94 percent.  The record includes a report of yet a third 
audiological examination, which was conducted in June 1998.  
That report shows a score of 45 decibels in the right ear at 
the 4000-Hertz frequency level.  No three scores were over 26 
Hertz, but the speech recognition scores were 88 percent in 
the right ear and 92 percent in the left ear.  

In light of the differences in the medical evidence 
pertaining to the degree of the veteran's hearing impairment, 
the Board is of the view that another VA examination 
reconciling this evidence is necessary to a fair resolution 
of this veteran's claim.  Moreover, given the absence of 
medical evidence as to the existence of any connection 
between any present hearing disability and the veteran's 
service, a medical opinion on this point would be helpful. 

In reviewing the claims file the Board observed that in his 
July 1996 claim the veteran listed two treating physicians-
in addition to Quality Hearing-from whom he sought treatment 
for his hearing.  Treating records from the second listed 
physician, Dr. Samson, do not appear to be associated with 
the claims file and there is no evidence confirming that any 
attempts were made to obtain these treatment records.  The 
Board concludes that the RO should attempt to obtain any such 
relevant treatment records and associate them with the claims 
file.  

Finally, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000.  The Board is of the opinion that it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After obtaining any necessary 
authorizations, the RO should contact Dr. 
Samson (see July 1996 claim) and obtain 
any relevant treatment records he may 
possess.  The RO should document these 
efforts to obtain the treatment records.  
Any such records obtained should be 
associated with the claims file.  

3.  The claims file and a copy of this 
remand should be provided to a VA 
examiner to evaluate the current nature 
and severity of the veteran's current 
hearing impairment.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file to 
include any and all records obtained 
through this remand.  The examiner is 
requested to conduct an audiological 
examination of the veteran's hearing and 
render an opinion as to the extent of the 
veteran's hearing impairment, 
specifically addressing the results of 
the prior audiological examinations of 
record.  Further, the examiner is 
requested to give his opinion as to 
whether there is a connection between any 
current hearing loss and the veteran's 
active service, particularly his exposure 
to "teletype clatter," as he claims. 

When the requested development has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished 
another Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).



